Citation Nr: 1404389	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issues of entitlement to service connection for neuropathy and fibromyalgia have been raised by the Veteran's February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hypertension manifested during his military service.

2.  Tinnitus had its clinical onset in service and is related to active duty.

3.  Bilateral hearing loss had its clinical onset in service and is related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 &; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a December 2008 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in April 2009.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran's service treatment records and post-service VA records have been obtained and considered.  Further, the Veteran was afforded VA examination in January and March 2009.  Neither the Veteran nor his representative have argued that these examinations were inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  The Board therefore finds that the medical evidence of record is sufficient to decide the Veteran's claim.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran.

II. Analysis

The Veteran asserts that he is entitled to service connection for hypertension, tinnitus, and bilateral hearing loss.

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

With chronic diseases shown in service, or within the presumptive period under § 3.307, that permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, hypertension, bilateral hearing loss, and tinnitus-the latter as organic diseases of the nervous system-are such chronic conditions under 38 C.F.R. § 3.309(a).  


A. Hypertension

The Board finds that the Veteran is entitled to service connection for hypertension on a presumptive basis.

Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).

The Veteran has a current hypertension disability.  His VA treatment records contain diagnoses of hypertension.  See, e.g., July 2008 record.  More recently, a January 2013 letter from Dr. D.D. (a private doctor) states that the Veteran had a systolic blood pressure of 197, and a diastolic blood pressure of 117 (197/117).  

The Veteran had repeated instances of elevated blood pressure in service.  On his July 20, 1967, separation examination, in Box 57 he was recorded as having systolic blood pressure of 170 mm, and diastolic blood pressure of 110 mm (170/110).  A separate notation in Box 74 of that examination noted a blood pressure reading of 170/90.  

In two instances in August 1967, he was recorded with blood pressures of 170/100 and 180/94.  The Board notes that later measurements on August 22, 1967, recorded the Veteran's systolic blood pressure as 150-170 and systolic pressure as 68-70; the physician's impression was normal heart and blood pressure in a healthy 22 year old white male.  

The Veteran reports in his February 2013 statement that he has been told that he should be medicated for hypertension every time he has had his blood pressure checked since service.  The Veteran is competent to report his medical history.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's wife also testifies in her July 2009 statement that the Veteran's blood pressure has been a considerable concern for her throughout their then-31 year old marriage.  The Veteran's wife is similarly competent to report such concerns.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no reason to question the credibility of either the Veteran or his wife.  

The Board notes that the examiner at the March 2009 VA examination opined that the Veteran's current hypertension is less likely as not caused by his military service, as there was no evidence of sustained hypertension in service.  With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, the Board finds that the VA medical opinion is not entitled to any probative value.  The repeated instances of high blood pressure measurements do, in fact, suggest sustained hypertension in service.  Moreover, the examiner failed to note that the Veteran had a much lower blood pressure reading-120/84-when he was inducted into the Army.  

In fact, in a January 2013 letter, a VA board certified internist reviewed some of the Veteran's medical records - to include military records - and stated that it seemed reasonable that the development of hypertension did occur during his military service.  

Evidence of record shows that the Veteran had hypertension-level blood pressure prior to separation from service.  In the alternative, competent and credible lay evidence from the Veteran ad his wife indicates that hypertension manifested to a compensable degree within one year of separation.  Therefore, when affording the Veteran the full benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for hypertension on a presumptive basis.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.307, 3.309.

B.  Bilateral Hearing Loss and Tinnitus

The Board finds that the Veteran is also entitled to service connection for tinnitus.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's January 2009 VA examination demonstrated hearing loss pursuant to this provision, as in both ears he had a 50 decibel threshold at 3000 Hertz and a 55 decibel threshold at 4000 Hertz.

While on active duty, the Veteran served in Vietnam, where he was deployed to Camp Randall in An Khe.  He reported exposure to helicopters and rifle and artillery fire.  As such, in-service injury is established.

The remaining element is the existence of a nexus.  Here, the Veteran makes the adequate showing, inasmuch as the Veteran's lay statements and the medical evidence of record weigh for the existence of a nexus.

First, the Veteran reports that he has had hearing loss and tinnitus since service.  The Veteran is competent to report these ailments, as they are observable by a layperson.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  His wife reports hearing difficulties throughout their marriage.  She is similarly competent.  Id.  There is no reason to question their credibility.  

The Veteran has provided a medical opinion from Dr. D.D., an otolaryngologist.  Aside from his qualifications as an ear, nose, and throat physician, Dr. D.D. notes that he served as a flight surgeon in Vietnam at an airfield and is knowledgeable of the associated noise levels.  Dr. D.D. notes the Veteran's history, including both in-service and post-service noise exposure; he notes that while the Veteran was exposed to noise at his post-service employment at a canning company, the Veteran wore ear protection.  He concludes that the Veteran's hearing loss and tinnitus are likely due to his in-service noise exposure given the Veteran's history and the nature of his hearing loss.  However, Dr. D.D. did not consider the fact that the Veteran had normal hearing thresholds at separation.  

The January 2009 VA audiology examination concludes differently.  After discussing the Veteran's medical history examining the Veteran's hearing thresholds, the examiner found that the Veteran's hearing loss and tinnitus are not likely due to his in-service noise exposure.  He based this conclusion due to the normal hearing thresholds noted at separation.  However, in making his conclusion, the examiner failed to reconcile the fact that the Veteran's noise-notch threshold configuration is indicative of acoustic trauma, and that the Veteran did not report such trauma after service.  Therefore, the Board finds that the VA and private medical opinions are entitled to equal weight, given that both have their own flaws.  

Given the Veteran's lay statements and the opinion from Dr. D.D., when affording the Veteran the full benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  He is entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  



ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


